DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on December 24, 2020.  
Claim 2 has been cancelled.  
Claim 1 has been amended.
Claims 1 and 3-8 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a mobile device includes a first processor, a second processor having a smaller power consumption than the first processor, and a first battery capable of supplying power to the first processor and the second processor, in which a distance between the first processor and an attachable/detachable second battery that is capable of being attached and detached and that is capable of configured to supplying power to the first processor and the second processor is longer than a distance between the second processor and the second battery (see original disclosure, i.e. abstract and etc.).
With regard to Claim 1, the closest prior arts of record, Li and Nakano, do not disclose or suggest fully, among the other limitations, the additional required limitation of “a distance between the first processor and the second battery is longer than a distance between the second processor and the second battery, and a distance between the first processor and the first battery is longer than a distance between the second processor and the first battery, while the mobile device housing is being detachably attached to the mobile battery housing”.  These additional features in combination with all the other features required in the claimed invention, and in view 
With regard to Claims 3-8, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1 and 3-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675